SEXTON, Judge.
Defendant, Cordovas Lafitte, was charged by bill of information with committing simple burglary of a Bossier City business on or about July 28, 1983. On September 28, 1984, defendant was convicted as charged. On December 4, 1984, defendant was determined to be a habitual offender and was sentenced to eighteen years imprisonment at hard labor. Defendant timely appealed this conviction.
We are advised by a motion with accompanying death certificate that the defendant died while the present appeal was pending. In a similar situation, the Louisiana Supreme Court in State v. Morris, 328 So.2d 65 (La.1976), stated that “the surviving family has an interest in preserving, unstained, the memory of the deceased defendant or his reputation.” The court went *403on to state that this interest is of such importance as to require that the conviction be vacated and all proceedings in the prosecution against defendant be “abated from its inception.”
Accordingly, we vacate the judgment of conviction against Cordovas Lafitte, dismiss the appeal, and remand the case to the district court with instructions to dismiss the bill of information.
CONVICTION VACATED, APPEAL DISMISSED and CASE REMANDED.